FILED IN COURT OF APPEALS
                                                    'l2th Pn"g_g? Appeals District


                                                          'L£R TEXAS
                                                     CATHY S. LUSK, PL

                                                                                     ;opy



      RE:    Case   No.   14-0861                                DATE         3/20/2015
      COA #:      12-14-00208-CV              TC#:      9490
STYLE: IN   THE   INTEREST   OF    J.A   R. A/K/A J.A.L.,                    A   CHILD




     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                             MS.   CATHY      S.    LUSK
                             CLERK,      TWELFTH COURT OF APPEALS
                             1517 WEST FRONT,                SUITE 354"
                             TYLER,      TX    75702